DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/208,367.  Claims 1-20 are currently pending in this application.

Drawings
The drawings are objected to because each figure should use the abbreviation - -FIG.- - in accordance with 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
Claim 13, line 2, “a slow speed” has been interpreted as “a predetermined speed”.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 1, “the exterior” should be changed to - -an exterior- - for claim consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 2, “forces to vehicle” should be changed to - -forces a vehicle- -.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 2, “the cup” should be changed to - -the cup portion- - for claim consistency (see Claim 14, line 8).  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 2, “the vehicle speed” should be changed to - -a vehicle speed- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITOO et al. (US 2021/0231211 A1) in view of TENER (US 2019/0316940 A1).

	Regarding claim 14, ITOO et al. discloses a  system for limiting heat-related damage in a continuously variable transmission (see Figs. 2-6) comprising: a) a physical structure (21) adjacent the continuously variable transmission (13) having an inner side (S2) facing the continuously variable transmission and an outer side (unlabeled exterior of 21) opposite the inner side; b) a sensor housing (generally shown at 17) constructed of a thermally insulating material (inherent for sensor 17a to properly read targeted temperature values without interference) having: i) a cup portion (generally shown in Fig. 5 by portion of 17 contacting housing 21) on the outer side of the physical structure, and ii) a stem portion (generally shown by 17a in Fig. 5) attached to the cup portion and passing through a hole in the physical structure to the inner side of the physical structure (see Fig. 5); d) an infrared sensor (17a; see paragraph [0032], “non-contact temperature sensor”) mounted within the stem portion of the sensor housing on the inner side of the physical structure (see Fig. 5), the infrared sensor positioned to read a temperature of a component (26) of the continuously variable transmission while the infrared sensor is thermally isolated from the physical structure by the thermally insulating sensor housing (see paragraph [0032], “temperature sensor…measure the temperature of the belt”); e) logic in communication with the infrared sensor (see Fig. 6), wherein the logic receives temperature readings from the infrared sensor and determines when a temperature threshold has been surpassed (see paragraph [0037], “temperature…exceeds a predetermined threshold”); and f) a warning indicator that 
	However, ITOO et al. does not explicitly disclose the stem portion having threads; and c) a nut on the threads of the stem portion, wherein a portion of the physical structure adjacent the hole is positioned between the nut and the cup portion of the sensor housing.
	TENER discloses an infrared sensor (216) including a stem portion (207) having threads (212); and a nut (215) on the threads of the stem portion, wherein a portion of the physical structure adjacent the hole is positioned between the nut and the cup portion of the sensor housing (see Fig. 3A and paragraph [0052]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide ITOO et al. with the stem portion having threads; and c) a nut on the threads of the stem portion, wherein a portion of the physical structure adjacent the hole is positioned between the nut and the cup portion of the sensor housing, as disclosed by TENER, since the simple substitution of one known fastening means for an equivalent other yields predictable results.  
	
	Regarding claim 15, ITOO et al. as modified by TENER discloses wherein the nut is metallic (see cross hatching in Fig. 3A of TENER).

Regarding claim 16, ITOO et al. as modified by TENER discloses a sensor mounting circuit board that resides in an interior of the cup and is in wired communication with the infrared sensor (see ITOO et al. wired connection to (17)).

Regarding claim 17, ITOO et al. as modified by TENER discloses wherein the component of the continuously variable transmission is a belt (see ITOO et al. (26)), and the sensor housing (17) is positioned over a portion of the belt (see ITOO et al. Fig. 5).

Regarding claim 18, ITOO et al. as modified by TENER discloses wherein the warning indicator comprises a signal to an engine to control the vehicle speed (see ITOO et al. paragraph [0042], “control the engine E to decrease the torque”).

Regarding claim 19, ITOO et al. as modified by TENER discloses wherein the component of the continuously variable transmission is a stationary sheave (see ITOO et al., (33)) of a clutch and the sensor housing (see ITOO et al., (17)) is positioned over a portion of the stationary sheave (see ITOO et al. paragraph [0032], “measure the temperature of a member…thermally connected to air (or a pulley)…”).

Regarding claim 20, ITOO et al. as modified by TENER above discloses a system for limiting heat-related damage in a continuously variable transmission (see ITOO et al. Figs. 2-6) comprising: a) a CVT housing (21) having an interior (S2) that encloses the continuously variable transmission and an exterior (unlabeled exterior of housing 21); b) a sensor housing (generally shown by 17) constructed of a thermally insulating material (inherent for sensor 17a to properly read targeted temperature values without interference) having: i) a cup portion (generally shown by 17a) on the interior of the CVT housing, and ii) a stem portion (generally shown by 17) attached to the cup portion and passing through a hole in the CVT housing into the exterior of the CVT housing (see Fig. 5), the stem portion having threads (as modified by TENER above); and c) a nut on the threads of the stem portion (as modified by TENER above), wherein a portion of the CVT housing adjacent the hole is positioned between the nut and the cup portion of the sensor housing (see ITOO et al. Fig. 5); d) an infrared sensor (17a) mounted within the cup portion of the sensor housing within the interior of the CVT housing, the infrared sensor positioned to read a temperature of a component (26) of the continuously variable transmission while .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a system for limiting heat-related damage in a continuously variable transmission including c) an infrared sensor mounted within the first portion of the sensor housing and positioned to read a temperature of a component of the continuously variable transmission while the infrared sensor is thermally isolated from the CVT housing by the thermally insulating sensor housing; d) a resistance temperature detector positioned to read an air temperature for air that has left the interior of the CVT housing at the exhaust port, in combination with the other elements required by independent claim 1.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAKIZAWA et al. (US 6,146,307) discloses a transmission control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655